255 S.W.3d 618 (2008)
In re TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Relator.
No. 08-0403.
Supreme Court of Texas.
May 29, 2008.
John W. Kennedy, for Louisa Bradshaw.
David J. Schenck, Richard David Salgado and Paul Fava Theiss, for Marie Steed.
Carey D. Cockerell, pro se.
PER CURIAM.
The Texas Department of Family and Protection Services petitions for review by mandamus of the court of appeals' decision in In re Bradshaw, 2008 WL 2150524 (Tex. App.-Austin 2008, orig. proceeding) (mem. op.). That case arose out of the same child protection proceedings as In re Steed, 2008 WL 2132014 (Tex. App.-Austin 2008, orig. *619 proceeding) (mem.op.), and involved three mothers seeking return of their thirteen children. The record reflects that ten of the children are under 13 and the other three, all girls, are 13, 16, and 17. The court of appeals reached the same decision in both cases. For the reasons we explain today in In re Department of Family and Protective Services, 255 S.W.3d 613 (Tex. 2008) (per curiam), the Department's petition is denied.
Justice O'NEILL, Justice JOHNSON, and Justice WILLETT concur in part and dissent in part for the reasons explained in Justice O'NEILL's separate opinion in No. 08-0391.